Citation Nr: 1241288	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic kidney disability, diagnosed as glomerulopathy.  

2.  Entitlement to service connection for the residuals of prostate cancer.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1956 to September 1958.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the Louisville, Kentucky, RO.  

In June 2011, a travel board hearing was held before the undersigned in 
St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of service connection for a chronic kidney disability and residuals of prostate cancer were remanded by the Board in November 2011 so that a VA examination could be conducted.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service on active duty included service at Camp Lejeune, North Carolina.  

2.  No injury, disease, or chronic symptoms of a kidney disability were manifested during service.  
          
3.  The Veteran did not continuously manifest symptoms of a chronic kidney disability in the years after service.  

4.  Chronic kidney disease was not manifested to a degree of ten percent within one year of service separation.  

5.  A chronic kidney disability is not caused by any in-service event.

6.  No injury, disease, or chronic symptoms of prostate cancer were manifested during service.  

7.  The Veteran did not continuously manifest symptoms of prostate cancer in the years after service.  

8.  Prostate cancer was not manifested to a degree of ten percent within one year of service separation.  

9.  Prostate cancer was not caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic kidney disability was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  Residuals of prostate cancer were not incurred in service, nor may prostate cancer be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claims, most recently in January 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as renal disease or cancer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Kidney Disorder

The Veteran contends that service connection should be established for a chronic kidney disability, which has been diagnosed as glomerulopathy.  In correspondence and in testimony before the undersigned at the Board hearing in June 2011, the Veteran contended that he developed the kidney disability as a result of being exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina during service.  

After review of the record, the Board finds that the Veteran's service on active duty included service at Camp Lejeune, North Carolina.  In this regard, it is noted that the Veteran's service records show that he was stationed at Camp Lejeune, North Carolina during late 1957 and early 1958.  

The Board finds that no injury, disease, or chronic symptoms of a chronic kidney disability were manifested during service.  Review of the Veteran's STRs discloses no complaints or manifestations of kidney disease.  On examination at separation from active duty clinical evaluation of the Veteran's genitourinary system was normal.  

The Board finds that the Veteran did not continuously manifest symptoms of a chronic kidney disability in the years after service.  Review of the post-service medical records shows that the Veteran was treated for glomerulopathy in January 2004.  It is noted that the Veteran submitted a claim for compensation benefits in 2002, without mention of kidney disease.  During testimony before the undersigned at the Board hearing in June 2011, the Veteran stated that his kidney disease had started approximately 10 years earlier.  This would be many years after his separation from active duty.  As such, the Board further finds that a chronic kidney disease was not manifested to a degree of ten percent within one year of service separation.  

The Board finds that a chronic kidney disability is not shown to have been caused by any in-service event.  This is the Veteran's main contention, that exposure to contaminated water while stationed at Camp Lejeune, in North Carolina, caused his kidney disease.  Information from the National Academy of Sciences (NAS) that was submitted by the Veteran suggests that there may be limited suggestive evidence that renal toxicity could be associated with exposure to solvents that were found to have been contaminating the water at Camp Lejeune during the time the Veteran was stationed there.  

In January 2012, pursuant to remand by the Board, the Veteran was scheduled for a VA examination to ascertain whether there may be a relationship between exposure to contaminated water during service and the development of  glomerulopathy.  The examiner rendered an opinion that it was less likely than not that the Veteran's kidney disease was related to service.  The rationale was that the NAS had determined that there was inadequate evidence to determine whether there was an association between contaminated water and renal insufficiency and that there were many unanswered questions regarding the extent of base water contamination experienced by base personnel (like the Veteran).  In addition the examiner relied on a copy of a report of the Agency for Toxic Substances and Disease Registry (ATDSR), which showed that there was no associating between chronic kidney disease and trichloroethylene (TCE), tetrachloroethylene (PCE), benzene, or vinyl chloride (VC) exposure.  The examiner then pointed to the diseases that were possibly associated with these substances.  The list did not include chronic kidney disease.  As such, there is no basis upon which to establish service connection for chronic kidney disease as a result of exposure to contaminated water during service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic kidney disability, diagnosed as glomerulopathy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Residuals of Prostate Cancer

The Veteran contends that service connection should be established for the residuals of prostate cancer.  In correspondence and in testimony before the undersigned at the Board hearing in June 2011, that he developed the prostate cancer as a result of being exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina during service.  As noted, after review of the record, the Board finds that the Veteran's service on active duty included service at Camp Lejeune, North Carolina.  

The Board finds that no injury, disease, or chronic symptoms of prostate cancer were manifested during service.  Review of the Veteran's STRs discloses no complaints or manifestations of prostate disease or any other malignant tumor.  On examination at separation from active duty clinical evaluation of the Veteran's prostate was normal.  

The Board finds that the Veteran did not continuously manifest symptoms of prostate cancer in the years after service.  Review of the post-service medical records shows that the Veteran had elevated PSA testing results, which can be diagnostic of prostate cancer, in April 1997.  The record shows that he was treated for prostate cancer in 2001.  It is noted that the Veteran submitted a claim for compensation benefits in 2002, without mention of prostate cancer.  During testimony before the undersigned at the Board hearing in June 2011, the Veteran did not state that he had manifestations of prostate cancer soon after service.  At that time, he indicated that his prostate cancer had started sometime in 2004.  Under these circumstances, the Board further finds that prostate cancer was not manifested to a degree of ten percent within one year of service separation.  

The Board finds that prostate cancer is not shown to have been caused by any in-service event.  This is the Veteran's main contention, that exposure to contaminated water while stationed at Camp Lejeune, North Carolina, caused his prostate cancer.  Information from the National Academy of Sciences (NAS) that was submitted by the Veteran suggests that there may be limited suggestive evidence that some cancers, including esophageal, lung, breast, bladder and kidney, could be associated with exposure to solvents that were found to have been contaminating the water at Camp Lejeune during the time the Veteran was stationed there.  It was noted that there was insufficient evidence to determine whether there was an association with prostate cancer.  

In January 2012, pursuant to remand by the Board, the Veteran was scheduled for a VA examination to ascertain whether there may be a relationship between exposure to contaminated water during service and the development of  prostate cancer.  The examiner rendered an opinion that it was less likely than not that the Veteran's prostate cancer was related to service.  The rationale was that the NAS had determined that there was inadequate evidence to determine whether there was an association between contaminated water and prostate cancer and that there were many unanswered questions regarding the extent of base water contamination experienced by base personnel (like the Veteran).  In addition the examiner relied on a copy of a report of the Agency for Toxic Substances and Disease Registry (ATDSR), which showed that there was no associating between prostate cancer and TCE, PCE, benzene, or VC exposure.  The examiner then pointed out the diseases that were possibly associated with these substances.  The list did not include cancer of the prostate.  As such, there is no basis upon which to establish service connection for prostate cancer as a result of exposure to contaminated water during service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic kidney disability, diagnosed as glomerulopathy, is denied.  

Service connection for the residuals of prostate cancer is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


